— Order of the Supreme Court, New York County (Kirschenbaum, J.), entered April 1, 1982, denying the plaintiff-appellant’s motion for a preliminary injunction and for an accounting unanimously reversed, on the law and the facts, and the motion granted, with costs. The plaintiff is a factor and entered into an arrangement with the defendant, Davan, whereby it made cash advances to the defendant and received an assignment of accounts receivable. The defendant was to notify its customers that payments were to be made directly to the plaintiff upon those receivables. The plaintiff perfected a security interest in accordance with article 9 of the Uniform Commercial Code. It is apparent that the factoring agreement was breached by the defendant in that fictitious nonexistent accounts were assigned to the plaintiff, and with respect to legitimate accounts, the defendant failed to notify customers of the assignment and their obligation to pay to the plaintiff, with the defendant receiving payments directly and taking the funds. The claim of the plaintiff is for $503,000, and there is little dispute that some $275,000 is due to the plaintiff, with the defendant contending that it has offsets with respect to the remainder. Special Term found that there was an issue of fact as to the amounts owed and that the plaintiff had an adequate remedy at law for money damages and, therefore, equitable relief should be denied. However, the defendant acted in an illegal manner and, with the perfected security interest, the plaintiff is entitled to identifiable proceeds (Uniform Commercial Code, § 9-306, subd [4], pars [a], [b]). Under the circumstances, the plaintiff is entitled to an injunction and an accounting. Settle order. Concur — Kupferman, J. P., Sandler, Sullivan, Silverman and Asch, JJ.